Citation Nr: 1014311	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-28 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Educational Center in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  However, the Board notes that due 
to the location of the appellant's residence, the 
jurisdiction of her appeal is with the RO in Denver, 
Colorado.  

At the October 2009 Board hearing, the Veteran raised the 
issue of entitlement to an earlier effective date for the 
grant of a permanent and total disability rating.  As no 
action has yet been taken on this issue, it is referred to 
the agency of original jurisdiction for appropriate action.  


FINDINGS OF FACT

1.  Effective July 30, 1998, the Veteran was awarded a 
permanent and total disability rating for a service-connected 
disability.  

2.  In September 2005, the appellant filed a VA Form 22-5490, 
Application for Survivors and Dependents' Educational 
Benefits, under the provisions of 38 U.S.C.A. Chapter 35.  

3.  The appellant was born in August 1970.  

4.  The appellant reached her 26th birthday in August 1996, 
approximately 2 years prior to the effective date of the 
Veteran's permanent and total service-connected disability.  


CONCLUSION OF LAW

The criteria for basic eligibility for Dependents Educational 
Assistance benefits under Title 38, United States Code, 
Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 3510, 
3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The pertinent facts of this case are not in dispute.  The 
record reflects that the Veteran was awarded a permanent and 
total disability rating based on service-connected disability 
as of July 30, 1998.  The record also reflects that the 
appellant first filed her application for the receipt of 
Dependents' Educational Benefits under Chapter 35 in 
September 2005.  In this application, she reported that she 
was the Veteran's child.  She also indicated that her date of 
birth was in August 1970.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a) (1) (A) 
(West 2002); 38 C.F.R. § 21.3021 (2009).  The record confirms 
that the appellant is the Veteran's daughter and that he is 
in receipt of a permanent and total disability rating.  

Eligibility for Chapter 35 benefits further requires, 
however, that the appellant must not have reached her 26th 
birthday on or before the effective date of a finding of 
permanent and total service-connected disability.  38 
U.S.C.A. § 3512(a) (West 2002); 38 C.F.R. § 21.3040(c) 
(2009).  Significantly, in the present appeal, the appellant 
reached her 26th birthday in August 1996, approximately 2 
years prior to the effective date of the Veteran's permanent 
and total service-connected disability.  Regrettably, she is 
simply not eligible for Chapter 35 educational assistance.  

In this regard, the appellant has not shown, nor is the Board 
aware, of any basis to exempt her from application of this 
regulation.  For example, under 38 C.F.R. § 21.3041(a) 
(2009), the basic beginning date of eligibility for 
educational assistance is normally the date the child reaches 
age 18, or the date of the child's completion of secondary 
schooling, whichever occurs first.  The basic ending date for 
educational assistance is the date of the child's 26th 
birthday.  38 C.F.R. § 21.3041(c) (2009).

The beginning date for eligibility for benefits may be tolled 
if the effective date of the finding of permanent and total 
disability is prior to the child's 18th birthday, but the 
Veteran does not receive notice of this rating until after 
the child becomes 18.  38 C.F.R. § 21.3041(a) (1) (2009).  
Also, the beginning date may be extended if the permanent and 
total disability rating is assigned after the child reaches 
18, but before the child turns 26.  38 C.F.R. § 21.3041(a) 
(2) (2009).  However, as the appellant was 27 years and 7 
months old at the time of the Veteran's permanent total 
disability for service-connected disability became effective, 
neither of these exceptions to toll the basic beginning date 
for eligibility for educational assistance is applicable in 
her case.  

Here, the basic ending date for eligibility for educational 
assistance cannot be modified, again because the appellant 
had already reached the age of 26 at the time of the award of 
permanent and total disability to the Veteran (in July 1998).  
Indeed, as previously noted herein, she was 27 years 7 months 
of age when his permanent and total service-connected 
disability rating became effective.

The appellant and the Veteran have both made several 
contentions with respect to the appellant's claim.  The 
Veteran argued in a November 2005 statement that it was "not 
[the appellant's] fault that she was born too early to 
qualify for Chapter 35 benefits... I ask you to make an 
exception..."  In that same statement, he asserted that VA had 
failed to consider reasonable doubt in determining Chapter 35 
eligibility.  He argued in July 2006 that another child had 
been granted educational benefits even though he was also 
already past age 26 when entitlement arose.  In an August 
2006 statement, the appellant asserted that the cutoff date 
of a child's 26th birthday is "arbitrary and capricious" 
and that just because the initial adjudication was not 
completed until July 1998 should not disqualify her from 
Chapter 35 eligibility.  Finally, the Veteran and the 
appellant's representative testified that entitlement arose 
as early as December 1993, and should have been granted from 
that time, which would have been prior to the appellant's 
26th birthday.

In response to these contentions, the Board has reviewed the 
applicable law and regulations in detail, and found no 
provision that would provide entitlement to educational 
benefits, pursuant to Chapter 35.  Thus, that it is not the 
appellant's fault that she was "born too early," or that 
another child of the benefit was granted (albeit wrongly 
according to the facts presented by the Veteran) educational 
benefits beginning after reaching age 26, or that the 
appellant feels the 26th birthday cutoff is arbitrary and 
capricious, still does not establish the facts necessary to 
satisfy the pertinent criteria such that she would be 
eligible.  The Board is bound by the law and has no authority 
to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 
7104 (2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  

Moreover, reasonable doubt is a standard of consideration 
applicable to claims where the facts, and not the law, 
determine the outcome; it is not the standard of 
consideration in cases such as the appellant's, where 
adjudication is based solely on whether the criteria set 
forth in the controlling regulations are met by the 
indisputable facts.  Finally, the Board has considered the 
Veteran's argument as to hypothetical entitlement; review of 
the evidence submitted with respect to the appellant's claim 
for Chapter 35 benefits does not show that, even if the 
probative and persuasive medical evidence showed entitlement 
to a permanent and total evaluation as of December 1993, that 
the effective date of that permanent and total evaluation 
would have been earlier than July 1998.  As noted in the 
Introduction above, the issue of entitlement to an effective 
date prior to July 1998 for the Veteran's permanent and total 
rating has been referred to the RO; therefore, should that 
effective date claim be granted for a date prior to the 
appellant's 26th birthday, she may reapply for Chapter 35 
eligibility at that time.

However, at present, the appellant does not meet the 
requisite age requirements for eligibility for Dependents' 
Educational Benefits Chapter 35 benefits; as such, her claim 
for such benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Veterans Claims Assistance Act of 2000, codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  However, the United States 
Court of Appeals for Veterans Claims has held that when the 
law as mandated by statute, and not the evidence, is 
dispositive of the claim, the above provisions are not 
applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  VAOPGCPREC 5-2004.

As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim. Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


ORDER

Entitlement to basic eligibility for Dependents' Educational 
Benefits under Title 38, United States Code, Chapter 35, is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


